DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 4/22/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Johnason et al. (20020020535 – “Johnson”).
Johnson discloses a method, comprising:


lowering a perforating wellbore tool 202 (i.e., fig. 7) into the wellbore 206 proximate a formation (a formation next to the perforating gun 200) to be perforated;
anchoring the perforating wellbore tool by setting an anchoring tool 205 (pgh. 69, “anchor”);
perforating the formation (when firing the perforating gun 200);
creating a low pressure chamber 220, 222 (i.e., pgh. 69) in the perforating wellbore tool; and
releasing the perforating wellbore tool by unsetting the anchoring tool 205 after time delay after perforating the formation (i.e., pgh. 69:6-8, “The gun is then fired, with the gun dropped/unset by an anchor 205 after firing”).
Re claim 2, the low pressure chamber 220, 222 is created by opening ports (inlet and outlet of inner passage of valve 210, 212) in the perforating wellbore tool.
Re claim 3, the ports are opened by detonation of underbalance charges (i.e., pgh. 69, “Thereafter, the second valve 212 may be opened to create a fluid surge/underbalance from the formation 208 into second chamber 222” –this event is initiated by firing, i.e., pgh. 69:6-7) in the perforating wellbore tool.
Re claim 4, the ports 116 are opened by actuation of valves 210, 212 (i.e., 69, “valves”) in the perforating wellbore tool.
Re claim 5, an underbalance state results from creating the low pressure chamber (i.e., pgh. 69, the first valve 210 is opened to enable communication with the first chamber 220 to create an underbalance condition”).

Re claim 8, the unsetting the anchoring tool 102 is delayed until the perforations in the formation are cleaned (i.e.., pghs. 66, “Referring to FIG. 7, a tool string according to yet another embodiment is illustrated. The operations performed by the tool string are similar to those described above in connection with FIGS. 5 and 6” and pgh.64; “it may take about 40 seconds for top of the gun to clear perforated formation” reads unsetting the anchoring tool from the gun is delayed until the perforations in the formation are cleaned, because firing of the perforating gun 100 may also activate the anchor 102 to release the gun 100, which is then dropped to the bottom of the wellbore - no cleaning of perforated formation when the gun is released, dropped to the bottom of the wellbore).

Allowable Subject Matter
Claims 9-20 allowed.
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676